UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1979


RAYMOND BROWN,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF JUSTICE, United States Parole
Commission; COURT SERVICES AND COMMUNITY SUPERVISION
AGENCY (CSOSA),

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:16-cv-03541-PJM)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Raymond L. Brown, Appellant Pro Se. Vickie Elaine LeDuc, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond Brown appeals the district court’s order dismissing his complaint. We

have reviewed the record and find no reversible error.       The district court properly

concluded that it lacked subject matter jurisdiction over Brown’s claims. Accordingly,

we affirm the district court’s dismissal, see Brown v. U.S. Dep’t of Justice, No. 8:16-cv-

03541-PJM (D. Md. July 25, 2017), but we modify the dismissal to be without prejudice

and affirm the dismissal as modified, 28 U.S.C. § 2106 (2012). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                             AFFIRMED AS MODIFIED




                                            2